Title: To James Madison from William C. C. Claiborne (Abstract), 18 March 1805
From: Claiborne, William C. C.
To: Madison, James


18 March 1805, New Orleans. “We have not received a Northern Mail for five Weeks; of course I am without any late Letters from the Department of State; or recent information from the seat of Government.
“Much anxiety exists here to learn the issue of the Memorial to Congress. We have seen the Report of the Committee of the House of Representatives, and as you may have conjectured, the Plan of Government proposed by the Committee is a Subject of private discussion, and one on which the Society is divided. The Legislative Council are yet in Session, and have passed many Laws, of which Copies shall soon be forwarded to you. It is probable that the Council will adjourn in about two weeks. Letters of late date, from our Frontiers represent every thing as tranquil, and the disposition of the Indian Tribes as very friendly to the United States.
“The Marquis of Casa Calvo still remains in this City, and expects shortly to be employed in extending the Line of Limits between the united States and the Mexican possessions. A dispute has arisen among the Members of the Catholic Church in this City. Mr. Walch who claims to be the Vicar general of Louisiana took upon himself to dismiss a Priest who had the care of this Parish. The Priest appealed to his Parishoners, who have disavowed the Authority of Mr. Walch, and Elected (amidst many Huzzas) the dismissed Priest their Pastor. The Subject excites much Interest among the Catholic’s; but it is probable the affair will not eventuate in any unpleasant consequences!”
